

Exhibit 10.1




THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
(this “Amendment”), dated as of September 23, 2016 is by and between DHI
Mortgage Company, Ltd., a Texas limited partnership (the “Seller”), the Buyers
party to the Repurchase Agreement (defined below) (the “Buyers”), and U.S. Bank
National Association, a national banking association, as administrative agent
for the Buyers (the “Administrative Agent”).
RECITALS
A.    The Seller, the Buyers, and the Administrative Agent are parties to a
Second Amended and Restated Master Repurchase Agreement dated as of February 27,
2015, a First Amendment to Second Amended and Restated Master Repurchase
Agreement dated as of February 26, 2016, and a Second Amendment to Second
Amended and Restated Master Repurchase Agreement dated as of June 24, 2016 (as
amended, restated, or otherwise modified from time to time, the “Repurchase
Agreement”).
B.    The parties hereto desire to amend the Repurchase Agreement as provided
herein.
AGREEMENT
In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the meanings specified in the Repurchase Agreement.
Section 2.Amendments.
2.1    Request for Increase in Maximum Aggregate Commitment. Section 2.3 of the
Repurchase Agreement is amended and restated to read in its entirety as follows:
2.3.    Request for Increase in Maximum Aggregate Commitment. The Seller may
from time to time, by giving advanced written notice of at least two Business
Days to the Administrative Agent in the form of Exhibit G hereto, request an
increase in the Maximum Aggregate Commitment in increments of $25,000,000, with
a minimum increase of $25,000,000 to a specified amount up to $800,000,000 for a
period for such increase being designated by the Seller (but not less than 30
days, or if less, the period remaining until the Termination Date); provided
that no Default has occurred that has not been cured before it has become an
Event of Default, and no Event of Default has occurred that the Administrative
Agent has not declared in writing to have been waived or cured. Upon receipt of
such request, the Administrative Agent may request one or more existing Buyers
or new Buyers (which new Buyers are acceptable to the Seller) to provide
increased Commitments to finance all or a portion of the requested increase. The
Administrative Agent shall notify the Seller of such new and existing Buyers’
responses




--------------------------------------------------------------------------------




to requests for increased or new Commitments. Following such notice, to achieve
the full amount of a requested increase, with the prior consent of the
Administrative Agent, the Seller may invite additional new Buyers to provide
such increase. Any increase under this Section 2.3 shall be in the sole
discretion of the Administrative Agent and the Buyers, and no Buyer will have
any obligation to increase its Committed Sum. The consent of the Administrative
Agent and the Buyers to an increase under this Section 2.3 shall be evidenced by
the Administrative Agent providing to the parties to this Agreement an updated
Schedule BC. If an increase in the Maximum Aggregate Commitment is achieved,
then the Pro Rata ownership interest in the Purchased Loans of each Buyer shall,
following funding by the Buyers increasing their Commitment Sums or by the new
Buyers, automatically be adjusted proportionately. Upon the expiration of any
such increase, the Seller shall, to the extent required, reduce the Aggregate
Outstanding Purchase Price to the amount of the Maximum Aggregate Commitment as
then in effect, and the ownership interests in the Purchased Loans of each Buyer
shall automatically be adjusted accordingly.
2.2    Schedules. Schedules AI and BC to the Repurchase Agreement are amended
and restated to read in their entireties as set forth on Schedules AI and BC
hereto, respectively.
Section 3.Effectiveness. This Amendment shall become effective as of the date
first above written upon the Seller’s fulfillment of the following conditions
precedent:
3.1    The Administrative Agent shall have received (or be satisfied that it
will receive by such deadline as the Administrative Agent shall specify) the
following, all of which must be satisfactory in form and content to the
Administrative Agent:
(a)this Amendment, duly executed by the Seller, the Buyers, and the
Administrative Agent; and
(b)a certificate of the General Partner’s corporate secretary or assistant
secretary or other authorized officer dated as of the date hereof as to (i) the
incumbency of the officers of the Seller executing this Amendment and all other
Repurchase Documents executed or to be executed by or on behalf of the Seller,
(ii) the authenticity of their signatures, and specimens of their signatures
shall be included in such certificate or set forth on an exhibit attached to it
(the Administrative Agent, the Buyers and the Custodian shall be entitled to
rely on that certificate until the Seller has furnished a new certificate to the
Administrative Agent, (iii) resolutions of the General Partner’s board of
directors, authorizing the execution, delivery and performance by the Seller of
this Amendment and all other Repurchase Documents to be delivered by the Seller
pursuant to this Amendment and (iv) copies of the Seller’s (1) limited
partnership agreement, (2) certificate of limited partnership issued by the
state of Texas, (3) articles of incorporation certified by the Secretary of
State of the State of the General Partner, and (4) bylaws and all amendments, or
certification that there have been no changes to such documents since a true and
correct copy thereof was delivered to the Administrative Agent and that such
documents are in full force and effect.




2





--------------------------------------------------------------------------------




3.2    Payment to the Administrative Agent or the Custodian, as applicable, of
all fees and expenses (including the disbursements and reasonable fees of the
Administrative Agent’s attorneys) of the Administrative Agent and the Buyers
payable by Seller pursuant to Section 9 of the Repurchase Agreement accrued and
billed for to the date of the Seller’s execution and delivery of this Agreement.
Section 4.Miscellaneous.
4.1    Ratifications. This Amendment shall modify and supersede all terms and
provisions set forth in the Repurchase Documents that are inconsistent with this
Amendment, and the terms and provisions of the Repurchase Documents are ratified
and confirmed and shall continue in full force and effect.
4.2    Seller Representations and Warranties. The Seller hereby represents and
warrants that the representations and warranties set forth in Section 15 of the
Repurchase Agreement are true and correct in all material respects with the same
force and effect on and as of the date hereof as though made as of the date
hereof.
4.3    Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.
4.4    Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement shall refer to the Repurchase Agreement as amended and
modified hereby.
4.5    Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York as applicable to the
Repurchase Agreement.
4.6    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Seller, the Buyers, the Administrative Agent, and their
respective successors and assigns, except that the Seller may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and, to the extent required by the
Repurchase Agreement, the Buyers.
4.7    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed an original, but all of which
when taken together shall constitute one and the same instrument.
4.8    Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.




3





--------------------------------------------------------------------------------




4.9    ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[Signature Pages Follow]






4





--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties have caused this Amendment to be executed as of
the date first set forth above.
DHI MORTGAGE COMPANY, LTD.,
as Seller and Servicer


By: DHI Mortgage Company GP, Inc.
Its General Partner






By: /s/ MARK C. WINTER                
Name: Mark C. Winter            
Title: Executive Vice President


S-1
Third Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and a Buyer




By: /s/ EDWIN D. JENKINS                
Name: Edwin D. Jenkins            
Title: Senior Vice President


S-2
Third Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------




ASSOCIATED BANK, N.A., as a Buyer




By: /s/ THOMAS J. CONNALLY            
Name: Thomas J. Connally            
Title: Senior Vice President


S-3
Third Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------




BRANCH BANKING & TRUST COMPANY, as a Buyer




By: /s/ SAMUEL W. BRYAN                
Name: Samuel W. Bryan            
Title: Senior Vice President


S-4
Third Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------




COMERICA BANK, as a Buyer




By: /s/ ART SHAFER                    
Name: Art Shafer                
Title: Senior Vice President


S-5
Third Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------




EVERBANK, as a Buyer




By: /s/ JAMES C. PEARY                    
Name: James C. Peary                
Title: Vice President


S-6
Third Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION, as a Buyer




By: /s/ JASON CARDELLA                    
Name: Jason Cardella                
Title: Vice President


S-7
Third Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------





SCHEDULE AI TO THIRD AMENDMENT
TO SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT


SCHEDULE AI
TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


APPROVED INVESTORS*


Investor
S&P CP Rating
Moody’s CP Rating
Related Parent Company/Lead Bank
Product Approval
Bayview Financial
N/A
N/A
Bayview Asset Management
Conforming
Charter Bank
N/A
N/A
 
Conforming
CitiMortgage, Inc.
A-1
P-1
Citibank, N.A.
Conforming/Non-conforming
Colonial Savings and Loan Association
N/A
N/A
 
Conforming
Connective Mortgage Advisory Corporation
A-2
P-2
AIG
Conforming/Non-conforming
Credit Suisse Securities (USA) LLC
A-1
P-1
Credit Suisse AG
Conforming/Non-conforming
Empire Mortgage, Inc.
N/A
N/A
 
Conforming
Everbank
N/A
N/A
 
Conforming/Non-conforming
Federal Home Loan Mortgage Corporation (FHLMC)
N/A
N/A
 
Conforming
Federal National Mortgage Assoc. (FNMA)
N/A
N/A
 
Conforming
First Mortgage Corporation
N/A
N/A
 
Conforming
First Tribal Lending
N/A
N/A
 
Conforming
Franklin Credit Management Group
N/A
N/A
 
Conforming
Government National Mortgage Assoc. (GNMA)
N/A
N/A
 
Conforming
Goldman, Sachs & Co.
A-2
P-2
Goldman Sachs Bank, USA
Conforming
JPMorgan Chase Bank
A-1
P-1
JPMorgan Chase & Co.
Conforming/Non-conforming
JPMorgan Chase Bank NA
A-1
P-1
JPMorgan Chase Bank NA
Conforming/Non-conforming
Lakeview Loan Servicing
N/A
N/A
 
Conforming
Leader Financial Services
N/A
N/A
 
Conforming
Marsh Associates, Inc.
N/A
N/A
 
Conforming
Merrill Lynch Credit Corporation
N/A
N/A
 
Conforming
Morgan Stanley Mortgage Capital
A-1
P-1
 
Conforming/Non-conforming





Sch. AI-1



--------------------------------------------------------------------------------




PennyMac Mortgage Investment Trust
N/A
N/A
 
Conforming/Non-conforming
Redwood Trust
N/A
N/A
 
Conforming/Non-conforming
Residential Mortgage Solution
N/A
N/A
 
Conforming
SN Servicing Corporation
N/A
N/A
 
Conforming
Standard Mortgage Corporation
N/A
N/A
 
Conforming
Steel Mountain Capital, LLC
N/A
N/A
 
Conforming
UBS
A-1
P-1
UBS AG
Conforming/Non-conforming
US Bank Home Mortgage
A-1
P-1
U.S. Bancorp
Conforming/Non-conforming
Wells Fargo Bank, N.A.
A-1
P-1
Wells Fargo & Company
Conforming/Non-conforming
West Coast Servicing, Inc.
N/A
N/A
 
Conforming
 
 
 
 
 
Housing Agencies
 
 
Master Servicer
 
Alabama Housing Finance Authority
N/A
N/A
 
Conforming
California Housing Finance Agency
N/A
N/A
USBHM
Conforming
Colorado Housing & Finance Authority
N/A
N/A
 
Conforming
Georgia Housing and Finance Authority
N/A
N/A
 
Conforming
Idaho Housing and Finance Authority
N/A
N/A
 
Conforming
Illinois Housing Development Authority
N/A
N/A
USBHM
Conforming
Minnesota Housing Finance Agency
N/A
N/A
USBHM
Conforming
New Mexico Finance Authority
N/A
N/A
 
Conforming
Nevada Housing Division
N/A
N/A
USBHM
Conforming
North Carolina Housing Finance
N/A
N/A
 
Conforming
Oregon Housing and Community Services
N/A
N/A
 
Conforming
South Carolina State Housing Finance
N/A
N/A
USBHM
Conforming
Utah Housing Corporation
N/A
N/A
 
Conforming
Washington State Housing Finance Commission
N/A
N/A
 
Conforming



*All Affiliate and Subsidiary purchasers of each related parent company
identified herein shall be an Approved Investor.






Sch. AI-2



--------------------------------------------------------------------------------





SCHEDULE BC TO
THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT




SCHEDULE BC
TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


THE BUYERS' COMMITTED SUMS


Buyer


Except as provided in the below chart, Committed Sum for each period from and
including the following dates in any calendar year to and including the
following dates in any calendar year:


January 24 - March 24
April 26 - June 23
July 26 - September 22
October 25 - December 22


Except as provided in the below chart, Committed Sum for each period from and
including the following dates in any calendar year to and including the
following dates in any calendar year:


March 25 - April 25
June 24 - July 25
September 23 - October 24
December 23 - January 23


U.S. Bank National Association
$
190,000,000.00


$
220,000,000.00


Associated Bank, N.A.
$
33,250,000.00


$
38,500,000.00


Branch Banking & Trust Company
$
83,125,000.00


$
96,250,000.00


Comerica Bank
$
83,125,000.00


$
96,250,000.00


Everbank
$
61,750,000.00


$
71,500,000.00


Capital One Bank
$
23,750,000.00


$
27,500,000.00


Maximum Aggregate Commitment
$
475,000,000.00


$
550,000,000.00





Buyer


 
Committed Sum for September 23, 2016
through and including November 21, 2016


U.S. Bank National Association
 
$
280,000,000.00


Associated Bank, N.A.
 
$
49,000,000.00


Branch Banking & Trust Company
 
$
122,500,000.00


Comerica Bank
 
$
122,500,000.00


Everbank
 
$
91,000,000.00


Capital One Bank
 
$
35,000,000.00


Maximum Aggregate Commitment
 
$
700,000,000.00









Sch. BC

